Memorandum: There is no appeal from that part of the order granting plaintiff summary judgment against the defendant and such order for judgment may not be disturbed. The only appeal before this court is from that part of the order which stays execution for ten days to permit the defendant to serve an amended answer. The defendant’s time to amend, of course, had expired. The court had no authority to grant defendant permission to serve an amended answer, upon mere request of counsel, and to stay execution pending such service. All concur. (The portion of the order appealed from allows a stay of execution.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ.